W Bh

a

Oo Oo 4 HD ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Jeffrey D. Horowitz, Esq. SBN 150012
THE HOROWITZ LAW FIRM
14156 Magnolia Boulevard, Suite 200
Sherman Oaks, CA 91423
a3} 907-8000 (telephone)
818) 784-5406 facsimile)

-mail: jeff@jdhorowitzlaw.com

Pase 2:13-cv-01438-DDP-JC Document 105 Filed 10/15/19 Pagelof4 Page ID#:8

Attorney for Defendant, ALLSTATE ENGINEERING

Cral ieee Guenther 1 Esq, SBN 126134
TH, MITCHEL & STRANGE, LLP
ay South Parker Street, Suite 6500
Orange, CA 92868
ne 480-8500 (tele phone)
Ha} 480-8533 te eens
-Mail: ceguenther@boothmitchel.com

Attorney for Defendant WESTERN SURETY COMPANY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, for the
use and benefit of AJ ACOSTA
COMPANY, INC., a California
corporation,

Plaintiff,
VS.

ALLSTATE ENGINEERING, a California
corporation, WESTERN SURETY
COMPANY, a South Dakota corporation,

Defendants.

 

AND RELATED COUNTERCLAIM

 

]

CASE NO. CV13-01438-DDP

NOTICE OF LODGING:
1. [PROPOSED] FINAL

RE-TRIAL CONFERENCE
ORDER

PRE-TRIAL CONF. : 10/21/2019
TRIAL : 10/29/2019

JUDGE: Hon. Dean D. Pregerson

 

 

 

NOTICE OF LODGING
[PROPOSED} FINAL PRE-TRIAL CONFERENCE ORDER

 
10
11
12
13
14
15

16

17

18
19
20
21
22
23
24
25
26
27

28

 

Dated: October /5 , 2019

Dated: October [S , 2019

pase 2:13-cv-01438-DDP-JC Document 105 Filed 10/15/19 Page 2of4 Page ID #:8

Please take notice that, Defendant and Counterclaimant ALLSTATE
ENGINEERING and Defendant WESTERN SURETY COMPANY is lodging

with this court the [Proposed] Final Pre-Trial Conference Order.

eo. pee
By: J effrey D. Horowitz, Esq.

THE HOROWITZ LAW FIRM

\

 

Attorney for Defendant and Counterclaimant
ALLSTATE ENGINEERING

BOOTH, MITCHEL & STRANGE, LLP

/S/ Craig E. Guenther

By: Craig E. Guenther, Esq.
Attorney for Defendant
WESTERN SURETY COMPANY

y)

 

 

NOTICE OF LODGING
|PROPOSED] FINAL PRE-TRIAL CONFERENCE ORDER

 
10
11
12
13
14
15
16
Lid
18
19
20
21.
22
23
24
25
26
27
28

 

Pase 2:13-cv-01438-DDP-JC Document 105 Filed 10/15/19 Page 3of4 Page ID#8

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on October 15, 2019, a true and correct
copy of the foregoing NOTICE OF LODGING 1. [PROPOSED] FINAL PRE-
TRIAL CONFERENCE ORDER was served on all parties and counsel of record

 

via CM/ECF.
Dated: October /S, 2019 Rc a eS
By: Jeffrey D. Horowitz, Esq.
Attorney for Defendant and Counterclaimant
ALLSTATE ENGINEERING
3
NOTICE OF LODGING

 

 

[PROPOSED] FINAL PRE-TRIAL CONFERENCE ORDER

 
10
LL
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Pase 2:13-cv-01438-DDP-JC Document105 Filed 10/15/19 Page 4of4 Page ID#:8

PROOF OF SERVICE BY MAIL
(1013a, 2015.5 C.C_P.)

STATE OF CALIFORNIA )

) SS:
COUNTY OF LOS ANGELES )

I am employed in the County of Los Angeles, State of California, I am over the age of
eighteen years and not a party to the within entitled action; my business address is, 14156
Magnolia Boulevard, Suite 200, Sherman Oaks, CA 91423.

1 am familiar with the practice of this office whereby the mail is sealed, given the
appropriate postage, and placed in a designated mail collection area. The mail is thereafter
deposited in a United States mailbox at the close of each business day.

On October 15, 2019, I served the foregoing documents NOTICE OF LODGING:
1. [PROPOSED] FINAL PRE-TRIAL CONFERENCE ORDER on the parties by

placing true copies thereof in a sealed envelope addressed as follows:

Joaquin Andres Acosta

P.O. Box 2889

Big Bear Lake, CA 92315

Plaintiff and Counter-Defendant, In Pro Per

Craig E. Guenther

BOOTH, MITCHEL & STRANGE LLP

701 South Parker Street, Suite 6500

Orange, CA 92868-4733

Tel: (714) 480-8500; Fax: (714) 480-8533
Attorney for Defendant Western Surety Company

(X) (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in the
United States mail at Los Angeles, California.

(_ ) (BY ELECTRONIC SERVICE) The above document was filed electronically with the
Court. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

( ) (BY PERSONAL SERVICE) I delivered such envelope by hand to the offices of the
addressee(s).

( ) (STATE) I declare under penalty of perjury under the laws of the State of California that the
above is true and correct.

(X) (FEDERAL) I declare that | am employed in the office of a member of thg, bar of this court
at whose direction the service was made.

 

 

Dated: October 15, 2019 = a7 £ =.
Marine Kaladjian VV

1

 

PROOF OF SERVICE

 

 
